ORDER
This Court having considered the petition for disciplinary or remedial action based upon reciprocal discipline in the above entitled matter in accordance with Md. Rules 16-751 and 16-773, the response of Bar Counsel to show cause order issued by the Court, and no response having been made by Kimberly Ann Neeb, the Respondent, to the show cause order, it is this 2nd day of October, 2009
ORDERED, by the Court of Appeals of Maryland, that Kimberly Ann Neeb be, and she is hereby, suspended for a period of one (1) year and one (1) day from the date of this Order and may be reinstated after that time subject to the reinstatement of the Supreme Court of Pennsylvania, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Kimberly Ann Neeb from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).